

 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]





 


 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT ("Agreement") is executed as of ____________, 2011, by and
between SB PARTNERS, a New York limited partnership ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to Wachovia Bank, National
Association ("Lender").
 
R E C I T A L S
 
A.
Lender has previously made a loan to Borrower in the principal sum of TWENTY-TWO
MILLION AND NO/100 DOLLARS ($22,000,000) (the "Loan") as evidenced by that
certain Promissory Note, dated September 17, 2007 (the "Original Note").

 
B.
Borrower is the sole member of EAGLE IV REALTY, LLC (the "Maple Grove Owner"),
which owns certain real property located at 11400 73rd Avenue North, Maple
Grove, MN and more fully described in Exhibit A hereto and all improvements (the
"Improvements") now or hereafter situated thereon and all appurtenances thereto
(the "Maple Grove Property").

 
C.
Borrower, Maple Grove Owner and Lender are parties to that certain Joinder and
Assumption Agreement dated as of September 17, 2007 (the "Joinder Agreement").

 
D.
Borrower is the sole member of LINO LAKES REALTY, LLC (the "Lino Lakes Owner"),
which owns certain real property located at 435 Park Court, Lino Lakes, MN and
more fully described in Exhibit B hereto and all improvements now or hereafter
situated thereon and all appurtenances thereto (the "Lino Lakes Property", and
together with the Maple Grove Property, collectively, the "Properties").

 
E.
Borrower has made a principal payment of $11,930,430.08 to Lender to pay down a
portion of the principal balance of the Loan (the "Curtailment") so that the
Original Note is now in the reduced principal amount of $10,069,569.92.

 
F.
In consideration of the payment of the Curtailment, Lender has agreed to accept
from Borrower simultaneously herewith two promissory notes which replace the
Original Note (the "Replacement Notes"), and Lender and Borrower have agreed to
extend the maturity date of the Loan, all subject to and on the terms and
conditions set forth herein.

 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree for themselves, their
successors and assigns as follows effective as of the date of this Agreement
(the "Effective Date"):
 
ARTICLE 1.   LOAN
 
1.1.  
LOAN.  Lender has previously lent to Borrower and Borrower has borrowed from
Lender the Loan.  The Loan shall be evidenced by the Replacement Notes.  Certain
obligations of Borrower under the Replacement Notes shall be secured by a
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement on the Maple Grove Property executed by the Maple Grove
Owner (the "Mortgage") and a Pledge Agreement executed by Borrower with respect
to its membership interests in Maple Grove Owner (the "Pledge") each of which
are being executed and delivered to Lender simultaneously herewith.

 
1.2.  
PRINCIPAL PREPAYMENT.  Borrower hereby represents that the Curtailment is the
Net Naperville Proceeds, as hereinafter defined, from the December 3, 2010 sale
of 175 Ambassador Drive, Naperville, IL (the "Naperville Property"), which was
owned by 175 Ambassador Realty, LLC (the "Naperville Owner"), which in turn is
solely owned by Borrower.  After the payment of the Curtailment, the balance of
the Replacement Notes shall be as provided in Section 1.3 below.  "Net
Naperville Proceeds" means an amount equal to:  (i) the gross consideration due
and paid (the "Gross Naperville Consideration") by or on behalf of the purchaser
to Borrower and/or Naperville Owner for the Naperville Property minus (ii) the
sum of: (A) reasonable and customary credits and prorations and reasonable and
customary real estate selling and closing costs due and paid by Borrower and/or
Naperville Owner in connection with such closing (collectively, "Closing
Costs"); and (B) without duplication of any cost included in clause (A) above,
any release price or other repayment or prepayment of principal, interest or
prepayment fees or premiums required pursuant to any applicable secured debt
instruments to be paid by Naperville Owner to any lender of such secured debt
secured by a lien on such Naperville Property in connection with such closing,
and actual bona fide transaction costs due and paid by Naperville Owner and/or
Borrower in connection with such release, repayment or prepayment transaction;
and (C) $500,000 of the Gross Naperville Consideration, which shall be deposited
in accordance with this Agreement on the date hereof into the Reserve Account,
as defined in Article 2 herein. A calculation of the Net Naperville Proceeds is
set forth on the attached Exhibit C.

 
1.3.  
ORIGINAL NOTE.  The Original Note is hereby split into the A-Note and the
B-Note, which together constitute the Replacement Notes, in each case made by
Borrower to the order of Lender, which shall amend, restate, supersede and
replace the Original Note.  The A-Note is in the principal amount of FOUR
MILLION SIXTY NINE THOUSAND FIVE HUNDRED SIXTY NINE AND 92/100 DOLLARS
($4,069,569.92) which gives effect to the reduction of the principal of the Loan
by the Curtailment.  The B-Note is in the principal amount of SIX MILLION AND
NO/100 DOLLARS ($6,000,000).

 
1.4.  
LOAN DOCUMENTS; EFFECTIVE DATE.  Borrower shall deliver to Lender concurrently
with this Agreement the Replacement Notes, the Mortgage, the Pledge, the Manager
Subordination Agreement and any other documents required by Lender and agreed to
by Borrower, as hereafter amended, supplemented, replaced or modified, each
properly executed and in recordable form, as applicable, described in Exhibit D
("Loan Documents").  The effective date ("Effective Date") of the Loan Documents
shall be the date of this Agreement as set forth on page 1 above.

 
1.5.  
A-NOTE TERMS.

 
a.  
Original Maturity Date.  The initial maturity date of the A-Note shall be July
31, 2014 (the "A-Note OriginalMaturity Date"), at which time all sums due under
the A-Note shall be repaid in full subject to two extension options as set forth
herein.

 
b.  
First Option to Extend.  Borrower shall have the option to extend the A-Note
Original Maturity Date to July 31, 2015 (the "A-Note First Extended Maturity
Date"), upon satisfaction of each of the following conditions precedent:

 
(i) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the first option to extend the A-Note not more than ninety (90) days
but not less than thirty (30) days prior to the A-Note Original Maturity Date;
 
(ii)  As of the date of Borrower’s delivery of notice of request to exercise the
first option to extend the A-Note, and as of the A-Note Original Maturity Date,
no Default shall have occurred and be continuing, and Borrower shall so certify
in writing;
 
(iii)  As of the date of Borrower’s delivery of notice of request to exercise
the first option to extend the A-Note, and as of the A-Note Original Maturity
Date, the Properties (so long as they have not been sold as permitted by the
Loan Documents) shall be one hundred (100%) percent leased (for purposes of this
Article 1, such term shall require leases of all of the leasable space at the
Properties which are in full force and effect) pursuant to the Existing Tenant
Leases, as hereinafter defined, or pursuant to leases entered into after the
Effective Date on market terms with Lender’s prior approval in accordance
herewith; and
 
(iv)  Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the first option to extend the A-Note and shall
deliver to Lender, at Borrower’s sole cost and expense, such title insurance
endorsements as may be reasonably required by Lender.
 
c.  
Second Option to Extend.  Borrower shall have the option to extend the A-Note
First Extended Maturity Date to July 31, 2016 (the "A-Note Second Extended
Maturity Date"), upon satisfaction of each of the following conditions
precedent:

 
(i) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the second option to extend the A-Note not more than ninety (90) days
but not less than thirty (30) days prior to the A-Note First Extended Maturity
Date;
 
(ii)  As of the date of Borrower’s delivery of notice of request to exercise the
second option to extend the A-Note, and as of the A-Note First Extended Maturity
Date, no Default shall have occurred and be continuing, and Borrower shall so
certify in writing;
 
(iii)  As of the date of Borrower’s delivery of notice of request to exercise
the second option to extend the A-Note, and as of the A-Note First Extended
Maturity Date, the Properties (so long as they have not been sold as permitted
by the Loan Documents) shall be one hundred (100%) percent leased pursuant to
the Existing Tenant Leases, as hereinafter defined, or pursuant to leases
entered into after the Effective Date on market terms with Lender’s prior
approval; and
 
(iv)  Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the second option to extend the A-Note and shall
deliver to Lender, at Borrower’s sole cost and expense, such title insurance
endorsements as may be reasonably required by Lender.
 
d.  
Interest Rate.  The unpaid principal amount of the A-Note shall bear interest at
a fixed rate of five (5%) percent per annum which shall accrue until the A-Note
is repaid in full. Interest accrued on the A-Note shall be due and payable on
the first (1st) Business Day of each month commencing with the first (1st) month
after the Effective Date ("Due Date").  Interest shall be computed on the basis
of the actual number of days elapsed in the period during which interest accrues
and a year of three hundred sixty (360) days. In computing interest, the
Effective Date shall be included and the date of repayment shall be
excluded.  Notwithstanding any of the terms and conditions contained in this
Section, interest in respect of any amount of the A-Note shall not exceed the
maximum rate permitted by applicable law.  "Business Day" shall mean a day of
the week (but not a Saturday, Sunday or holiday) on which the offices of Lender
in New York, New York are open to the public for carrying on substantially all
of Lender’s business functions. Unless specifically referenced in this Agreement
as a Business Day, all references to "days" shall be to calendar days.

 
e.  
Fixed Amortization.  Borrower shall pay to Lender (in addition to all other
payments to be made hereunder), on a monthly basis beginning on the first
Business Day of the first month commencing after the date hereof and on the
first (1st) Business Day of each month thereafter, until the A-Note has been
paid in full, equal monthly payments of principal, in an amount per month equal
to $30,000 (the "Monthly Amortization Amount") together with accrued interest
thereon; provided, however, each of the first to accrue monthly installments of
the Monthly Amortization Amount shall be credited with a portion of
$1,430,430.08, which is the Net Naperville Proceeds in excess of $10,500,000, so
that the first payment of the Monthly Amortization Amount after fully giving
effect to such credit shall be payable on April 1, 2015 in the amount of
$9,569.92, and thereafter monthly in the full amount of the Monthly Amortization
Amount.  An amortization schedule is attached hereto as Exhibit E.

 






1.6.  
B-NOTE TERMS.

 
a.  
Original Maturity Date.  The initial maturity date of the B-Note shall be April
29, 2018 (the "B-Note OriginalMaturity Date"), at which time all sums due under
the B-Note shall be repaid in full, subject to three extension options as set
forth herein.

 
b.  
First Option to Extend.  Borrower shall have the option to extend the B-Note
Original Maturity Date to a date which is twelve (12) months after the B-Note
Original Maturity Date (the "B-Note First Extended Maturity Date"), upon
satisfaction of each of the following conditions precedent:

 
(i) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the first option to extend the B-Note not more than ninety (90) days
but not less than thirty (30) days prior to the B-Note Original Maturity Date;
 
(ii)  As of the date of Borrower’s delivery of notice of request to exercise the
first option to extend the B-Note, and as of the B-Note Original Maturity Date,
no Default shall have occurred and be continuing, and Borrower shall so certify
in writing;
 
(iii)  As of the date of Borrower’s delivery of notice of request to exercise
the first option to extend the B-Note, and as of the B-Note Original Maturity
Date, the Properties (so long as they have not been sold as permitted by the
Loan Documents) shall be one hundred (100%) percent leased pursuant to the
Existing Tenant Leases, as hereinafter defined, or pursuant to leases entered
into after the Effective Date on market terms with Lender’s prior approval in
accordance herewith; and
 
(iv)  Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the first option to extend the B-Note and shall
deliver to Lender, at Borrower’s sole cost and expense, such title insurance
endorsements as may be reasonably required by Lender.
 
c.  
Second Option to Extend.  Borrower shall have the option to extend the B-Note
First Extended Maturity Date to a date which is twelve (12) months after the
B-Note First Extended Maturity Date (the "B-Note Second Extended Maturity
Date"), upon satisfaction of each of the following conditions precedent:

 
(i) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the second option to extend the B-Note not more than ninety (90) days
but not less than thirty (30) days prior to the B-Note First Extended Maturity
Date;
 
(ii)  As of the date of Borrower’s delivery of notice of request to exercise the
second option to extend the B-Note, and as of the B-Note First Extended Maturity
Date, no Default shall have occurred and be continuing, and Borrower shall so
certify in writing;
 
(iii)  As of the date of Borrower’s delivery of notice of request to exercise
the second option to extend the B-Note, and as of the B-Note First Extended
Maturity Date, the Properties (so long as they have not been sold as permitted
by the Loan Documents) shall be one hundred (100%) percent leased pursuant to
the Existing Tenant Leases, as hereinafter defined, or pursuant to leases
entered into after the Effective Date on market terms with Lender’s prior
approval in accordance herewith; and
 
(iv)  Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the second option to extend the B-Note and shall
deliver to Lender, at Borrower’s sole cost and expense, such title insurance
endorsements as may be reasonably required by Lender.
 


d.  
Third Option to Extend.  Borrower shall have the option to extend the B-Note
Second Extended Maturity Date to a date which is twelve (12) months after the
B-Note Second Extended Maturity Date (the "B-Note Third Extended Maturity
Date"), upon satisfaction of each of the following conditions precedent:

 
(i) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the third option to extend the B-Note not more than ninety (90) days
but not less than thirty (30) days prior to the B-Note Second Extended Maturity
Date;
 
(ii)  As of the date of Borrower’s delivery of notice of request to exercise the
third option to extend the B-Note, and as of the B-Note Second Extended Maturity
Date, no Default shall have occurred and be continuing, and Borrower shall so
certify in writing;
 
(iii)  As of the date of Borrower’s delivery of notice of request to exercise
the third option to extend the B-Note, and as of the B-Note Second Extended
Maturity Date, the Properties (so long as they have not been sold as permitted
by the Loan Documents) shall be one hundred (100%) percent leased pursuant to
the Existing Tenant Leases, as hereinafter defined, or pursuant to leases
entered into after the Effective Date on market terms with Lender’s prior
approval in accordance herewith; and
 
(iv)  Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the third option to extend the B-Note and shall
deliver to Lender, at Borrower’s sole cost and expense, such title insurance
endorsements as may be reasonably required by Lender.
 
e.  
Interest Rate.  The unpaid principal amount of the B-Note shall bear interest at
a fixed rate of five (5%) percent per annum and which shall accrue until, and
only until, the principal of and interest on the A-Note is repaid in full.
Interest accrued on the B-Note shall be due and payable on the B-Note Original
Maturity Date, as may be extended, or at earlier date(s) as provided in Section
4.2(a)(iv) and 5.3(c) hereof, or upon the acceleration of the maturity of the
B-Note pursuant hereto.  Interest shall be computed on the basis of the actual
number of days elapsed in the period during which interest accrues and a year of
three hundred sixty (360) days. In computing interest, the Effective Date shall
be included and the date of repayment of the B-Note shall be
excluded.  Notwithstanding any of the terms and conditions contained in this
Section, interest in respect of any amount of the B-Note shall not exceed the
maximum rate permitted by applicable law.

 
f.  
Purchase Option.  Borrower shall have the option to purchase the B-Note for One
Dollar ($1.00) upon satisfaction of each of the following conditions precedent:

 
(i)  the Lino Lakes Property, the Maple Grove Property and Borrower’s interest
in Sentinel Omaha, LLC ("Omaha") have all been sold or transferred as permitted
herein and all proceeds realized therefrom have been applied in accordance with
this Agreement;
 
(ii)  the principal of and interest on the A-Note has been repaid in full; and
 
(iii)  Lender shall have received all escrow, closing and recording costs, the
costs of preparing and delivering such assignments and any sums then due and
payable under the Loan Documents;
 
(iv)  Lender shall have received a written release satisfactory to Lender of any
claims or liabilities to Borrower, under or in respect of the Loan Documents;
 
(v)  as of the date of Borrower’s exercise of such option, no Default shall have
occurred and be continuing, and Borrower shall so certify in writing;
 
(vi)  Lender shall so transfer the B Note and all collateral security therefor
with all faults, without recourse, representation or warranty of any kind or
nature express or implied (except that Lender is authorized to do so) pursuant
to assignment documents reasonably satisfactory to Lender and Borrower.
 
1.7.  
DEFAULT INTEREST. Notwithstanding the rates of interest and the payment dates
specified in this Agreement, at Lender’s option, the principal balance of the
Loan then outstanding and, to the extent permitted by applicable law, any
interest payments not paid within fifteen (15) days after the same becomes due
shall bear interest payable upon demand at a rate which is ten percent (10%) per
annum (based on a 360-day year and charged on the basis of actual days elapsed)
(the "Default Rate"). In addition, all other amounts due Lender (whether
directly or for reimbursement) under this Agreement or any of the other Loan
Documents, if not paid when due or, in the event no time period is expressed, if
not paid within fifteen (15) days after written notice from Lender, shall
thereafter bear interest at the Default Rate.

 
1.8.  
VOLUNTARY PREPAYMENT.  Borrower may prepay the Loan, whether voluntary,
mandatory, upon acceleration, or otherwise, in its entirety (or in part) upon
prior written notice to Lender as specified below; provided, however, Borrower
shall in any event mandatorily prepay the Loan as provided in Articles 4 and 5
hereof.  Any voluntary prepayment of the Loan shall first be applied to the
A-Note and after payment in full of the A-Note to the B-Note.  Any prepayment of
the principal of the A-Note shall (except as otherwise expressly provided in
this Loan Agreement) be applied to the next due payments of the Monthly
Amortization Amount thereof and after payment in full of each Monthly
Amortization Amount to the balloon payment then due on the Maturity Date
thereof.  As a condition to any voluntary prepayment, Borrower must give prior
written notice to Lender not less than five (5) days prior to the date upon
which the prepayment shall be made.  Each prepayment shall be in addition to all
other amounts otherwise due and owing under the Loan Documents.

 
ARTICLE 2.    RESERVE ACCOUNT
 
2.1.  
ESTABLISHMENT OF ACCOUNT.  On or prior to the Effective Date, Lender has
established the Reserve Account in the name of Borrower for payment of certain
Tenant Improvements and Leasing Commissions.  "Tenant Improvements" means,
collectively, (a) tenant improvements to be undertaken for any tenant which are
required to be completed by or on behalf of the Maple Grove Owner or Lino Lakes
Owner pursuant to the terms of such tenant's New Lease entered into by the Maple
Grove Owner or Lino Lakes Owner in accordance herewith and (b) tenant
improvements paid or reimbursed through allowances to a tenant pursuant to such
tenant's New Lease.  "New Lease" shall mean a lease entered into in accordance
with Article 9 hereof upon the termination of an Existing Tenant Lease at the
Properties as a result of the tenant's default thereunder, or natural expiration
thereof, or voluntarily with the consent of Lender.  "Leasing Commissions" means
leasing commissions required to be paid by Borrower or Maple Grove Owner or Lino
Lakes Owner in connection with the leasing of space to tenants of the Properties
pursuant to New Leases entered into by the Maple Grove Owner or Lino Lakes Owner
in accordance herewith and payable in accordance with third-party, arm's-length
brokerage agreements.  The Reserve Account shall be under the sole dominion and
control of Lender and funds held therein shall not constitute trust
funds.  Borrower hereby irrevocably directs and authorizes Lender to withdraw or
cause the transfer of funds from the Reserve Account, all in accordance with
this Loan Agreement and the other Loan Documents.  Borrower shall have no right
of withdrawal in respect of the Reserve Account.  Borrower agrees to pay all
standard costs, fees, and expenses incurred in connection with the establishment
and maintenance of the Reserve Account, which amounts shall constitute part of
the obligations under the Loan Documents and shall be payable within ten (10)
days after demand therefor.

 
2.2.  
DISBURSEMENTS FROM ACCOUNT.  On the Effective Date, a portion of the Gross
Naperville Consideration in the amount of $500,000 (the "Reserve") has been
distributed by the Napervile Owner to Borrower and has been deposited into the
Reserve Account.  Upon the request of the Borrower at any time (but not more
than once during any calendar month), Lender shall disburse funds held in the
Reserve Account to Borrower within ten (10) days after satisfaction of all
conditions set forth in this subsection, which funds shall be used by Borrower
to make capital contributions to the Maple Grove Owner or Lino Lakes Owner to
pay, or to reimburse the Maple Grove Owner or Lino Lakes Owner for its payment
of, Leasing Commissions and/or Tenant Improvements costs incurred by the Maple
Grove Owner or Lino Lakes Owner in connection with a New Lease of all or part of
the Properties entered into after the Effective Date in accordance with the Loan
Documents; provided, however, that Lender's obligation to disburse such funds
shall be subject to the following conditions: (i) Lender shall have approved the
New Lease and brokerage agreement with respect thereto in respect of which the
Leasing Commissions and/or Tenant Improvements costs arose; and (ii) Borrower
shall have executed and delivered to Lender a certificate (A) attaching true,
correct, and complete copies of invoices or requisitions (or other evidence) in
respect of the Leasing Commissions and/or Tenant Improvements for which Borrower
seeks payment, (B) confirming that the proceeds of the requested disbursement
will be used by the Maple Grove Owner or Lino Lakes Owner to pay or reimburse
the Maple Grove Owner or Lino Lakes Owner for Leasing Commissions and/or Tenant
Improvements costs actually paid by the Maple Grove Owner or Lino Lakes Owner or
due and payable by the Maple Grove Owner or Lino Lakes Owner within thirty (30)
days and which were or will be paid in accordance with the provisions of the
approved New Leases and brokerage agreements, and (C) setting forth in
reasonable detail the Leasing Commissions and/or Tenant Improvements to which
such funds shall be applied, together with evidence reasonably satisfactory to
Lender that such sums were or will within thirty (30) days be due and payable in
accordance with the provisions of the brokerage agreements and the New Leases;
and (iii) Borrower shall have delivered to Lender any other material information
or certificates reasonably requested by Lender in connection with such Leasing
Commissions and/or Tenant Improvements, to the extent the same can be
independently produced by Borrower.

 
2.3.  
PERMITTED INVESTMENTS.  All funds held in the Reserve Account shall be held in a
money market interest-bearing account, which interest shall accrue for the
benefit of Borrower.  All interest income in the Reserve Account shall be
retained in the Reserve Account.  Borrower acknowledges and agrees that (i)
Lender does not make any representation or warranty as to the rate of return for
any funds held in the Reserve Account, (ii) Lender shall not have any liability
for any loss of funds held in the Reserve Account except for Lender’s gross
negligence or willful misconduct, and (iii) no such loss shall affect Borrower's
obligations under this Loan Agreement or the other Loan Documents.  Borrower
agrees that any income, gains, and losses from the investment of funds in the
Reserve Account shall be reported as income or losses of Borrower for all
federal, state, and local tax purposes.

 
2.4.  
AMOUNTS IN RESERVE ACCOUNT.  Borrower hereby agrees that the obligations of the
Maple Grove Owner and/or Lino Lakes Owner to pay all Leasing Commissions and
Tenant Improvement costs shall not be reduced or excused if the funds then
available in the Reserve Account are insufficient to pay all such costs.

 
2.5.  
CHANGE OF ACCOUNTS.  Lender in its sole discretion may, from time to time,
change the account number of the Reserve Account or the bank or other financial
institution or location or branch at which the Reserve Account is held;
provided, however, that if any such change is made, Lender will provide
contemporaneous written notice to Borrower, including the name of the new bank
or financial institution and the name and telephone number of the officer in
charge of the account.  Borrower shall, within ten (10) Business Days' notice of
any such change, execute and deliver to Lender such agreements or instruments,
in form and substance reasonably acceptable to Lender, at Borrower's sole cost
and expense, as Lender may reasonably request.

 
2.6.  
REMAINING FUNDS.  Upon the earlier to occur of (a) the maturity of the A-Note or
(b) the maturity of the B-Note, or (c) the sale or other transfer of each of the
Lino Lakes Property, the Maple Grove Property, and Borrower’s interest in Omaha
in accordance with Section 5.2 hereof, Lender shall apply all funds remaining in
the Reserve Account in accordance with Section 5, except upon the occurrence of
a Default in which event Section 11.2 shall apply.

 
2.7.  
SECURITY INTEREST.  As security for the payment of all present and future
liabilities and obligations of Borrower in respect of the Replacement Notes and
under the other Loan Documents, Borrower hereby pledges and delivers to Lender,
and grants a security interest, assigns, transfers and sets over to Lender, a
continuing first priority security interest in and lien on (i) the Reserve
Account, (ii) the NOI Account, as hereinafter defined and (iii) all cash from
time to time deposited into the Reserve Account and/or the NOI Account, any
interest earned thereon and all rights, privileges and options relating thereto
or paid or payable, declared or granted in connection therewith, or "proceeds"
(as defined in the Uniform Commercial Code as in effect in the State of New York
(the "UCC")) of any or all of the foregoing, now existing or hereafter arising
(collectively, the "Reserve Account Collateral").  This Agreement shall
constitute a security agreement in respect of the Reserve Account Collateral
within the meaning of the UCC, and Lender shall have all of the rights, remedies
and powers of a secured party hereunder and thereunder. Borrower agrees to sign
and deliver to Lender such financing statements and other notices as may from
time to time be reasonably requested or as are necessary, in the opinion of
Lender, to establish and maintain valid continuing security interests as
established herein in the Reserve Account Collateral and to pay any filing or
other fees relative thereto.  To the extent permitted by law, Borrower also
authorizes Lender to file such financing statements without the signature of
Borrower as debtor.  Notwithstanding any other provision hereof, upon the
occurrence and during the continuance of a Default, any funds held in the
Reserve Account or any interest thereon and any funds in the NOI Account shall
be subject to the provisions of the Loan Documents and may be applied by Lender
to the payment of the obligations of Borrower under the Loan Documents as Lender
may determine in its sole discretion or as may otherwise be provided by the Loan
Documents; provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
provided herein.  Funds held in the Reserve Account and NOI Account may be
commingled with other funds held by Lender provided that such funds may only be
utilized in accordance with this Loan Agreement and the other Loan Documents.

 
ARTICLE 3.   DISBURSEMENT
 
3.1.  
DISBURSEMENT OF LOAN.  Borrower acknowledges, covenants, warrants, represents
and agrees that the proceeds of the Loan have heretofore been fully disbursed to
Borrower and there is currently outstanding under the Replacement Notes the
principal sum of $10,069,569.92.  Lender shall have no obligation to make
further disbursements or advances under the Loan.

 
ARTICLE 4.    APPLICATION OF NOI
 
4.1.  
DEFINITIONS.

 
a.  
"Capital Expenditures" shall mean for any period, the amount expended for items
capitalized under generally accepted accounting principles including
expenditures for building improvements or major repairs, but excluding leasing
commissions and tenant improvements.

 
b.  
"Fund Management Fee" shall mean the fee payable to SB Partners Real Estate
Corporation, formerly known as Smith, Barney Real Estate Corporation, (the
"Manager"), Borrower’s investment manager, pursuant to that certain agreement
dated as of December 4, 1970 by and between SB Partners and the Manager (the
"Management Agreement").  Borrower represents that pursuant to the Management
Agreement the Fund Management Fee is equal to (x) 2% of the sum of the average
daily Aggregate Capital Investment Account and the average daily Amortization
Account of Borrower and (y) ½ of 1% of the average daily Capital Cash Account of
Borrower, as such capitalized terms are defined in the Management Agreement.  As
of the Effective Date, the annual Fund Management Fee is $852,483, provided,
however, so long as the Loan shall be outstanding such Fund Management Fee shall
not exceed 50% of the lesser of (a) the Fund Management Fee as so calculated or
(b) $852,483, during any 12 month period commencing on the Effective Date (the
"Management Fee Cap").  The annual Fund Management Fee shall not be changed
except with the consent of Lender, which consent Lender may withhold in its sole
discretion.

 
c.  
"Impositions" shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Agreement), ground rents, water, sewer or other rents
and charges, excises, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Properties and/or
any Payments, as defined in the Mortgage, (including all interest and penalties
thereon), which at any time prior to, during or in respect of the term hereof
may be assessed or imposed on or in respect of or be a lien upon the Properties
or any part thereof or any Payments, as defined in the Mortgage, therefrom or
any estate, right, title or interest therein.

 
d.  
"Included Capital Expenditures" shall mean Capital Expenditures which do not
exceed $300,000 annually, unless otherwise approved by Lender in advance in
writing.

 
e.  
"NOI" shall mean as to each calendar month after the Effective Date, Operating
Income received during such month less Operating Expenses incurred during such
month, calculated as of the 15th day of the next succeeding calendar month.

 
f.  
"Operating Expenses" shall mean, for any period of determination, all expenses
directly attributable to the ownership, operation, management, repair and/or
maintenance of the Properties (to the extent not Reimbursed from the Reserve
Account) including, without limitation (a) Impositions, (b) insurance premiums,
(c) property management fees, whether or not actually paid, equal to the actual
property management fees, (d) costs attributable to the operation, repair and
maintenance of the systems for heating, ventilating and air conditioning the
improvements located on the Properties, (e) interest and regularly scheduled
principal (without any default interest or fees or sums payable by reason of
acceleration) on the indebtedness secured by the first mortgage on the Lino
Lakes Property and, in each case, actually paid for by Borrower and/or Maple
Grove Owner and/or Lino Lakes Owner, (f) reasonable legal and accounting fees,
(g) Included Capital Expenditures, and (h) those expenses set forth in Section
9.1.  Operating Expenses shall not include interest, principal and premium, if
any, due under the Replacement Notes, income taxes, Capital Expenditures which
are not Included Capital Expenditures, any non-cash charge or expense, such as
depreciation or amortization, or any item of expense otherwise includable in
Operating Expenses which is paid directly by any tenant except Impositions paid
directly to any taxing authority by any tenant.

 
g.  
"Operating Income" shall mean, for any period of determination, all revenue,
proceeds or earnings whether in cash or otherwise, derived by Borrower and/or
Maple Grove Owner and/or Lino Lakes Owner arising from the Properties and/or
Omaha including, without limitation distributions, rental revenues (whether
denominated as basic rent, additional rent, escalation payments, electrical
payments, air conditioning condenser charges, overtime, special service charges
and similar charges or otherwise) and other fees and reimbursements and charges
payable pursuant to Leases and Payments, as defined in the Mortgage, paid by or
on behalf of any lessee under a Lease in whole or partial consideration for the
termination of any Lease or otherwise in connection with the Properties and/or
Omaha. Operating Income shall not include (a) any Net Proceeds (as defined in
Section 5.1), (b) insurance proceeds and condemnation proceeds, (c) proceeds of
any financing, (d) proceeds of any sale, exchange or transfer of the Properties
and/or Omaha or any part thereof or interest therein, or (e) any item of income
otherwise includable in Operating Income but paid directly by any tenant to a
person or entity other than Borrower and/or Maple Grove Owner and/or Lino Lakes
Owner, except for (i) real estate taxes paid directly to any taxing authority by
any tenant and (ii) amounts paid in payment of expenses which would otherwise be
payable by Borrower to the extent the item for which such payment was made was
included in the calculation of Operating Expenses.

 
h.  
"Partnership Expenses" shall mean, with respect to Borrower, reasonable Audit
and tax fees, SEC filing costs, SEC XBRI consulting Investor Services and record
maintenance, legal, printing, Bookkeeping, IT, Corporate Taxes, Admin. Filing
fees and Corporate Insurance based on Borrower's pro rata portion of group
expense, as applicable, estimated in Exhibit G; however, SREIS Tax Service Fees
and SREC Bank Fees shall be excluded from Partnership Expense.  Any additional
items added to Partnership Expenses require Lender's prior written approval.

 


 


4.2.  
APPLICATION OF NOI.  (a) All NOI for any calendar month shall be deposited in
Borrower’s operating account on or before the 15th day of each subsequent
month.  Any NOI in such operating account as of the first (1st) Business Day of
each month shall be applied in the following order and priority, as more fully
illustrated on Exhibit F attached hereto:

 
(i) First, to monthly interest payments due on the A-Note;
 
(ii) Second, to the payment of the monthly installment of the Monthly
Amortization Amount, if any.
 
(iii) Third, payment of the Partnership Expenses.
 
(iv) Fourth, to the payment of one twelfth (1/12) of the Fund Management Fee but
limited to the Management Fee Cap.
 
(b)           To the extent any NOI is remaining after application as set forth
in Section 4.2(a) above, such remaining NOI shall be deposited in a non-interest
bearing account of Borrower at Wells Fargo Bank, N.A. (the "NOI Account") on or
before the first (1st) Business Day of each month.  Any NOI in the NOI Account
as of the last day of any twelve (12) month period commencing on the Effective
Date or each such annual or annualized period thereafter shall be applied in the
following order and priority, on or before the 15th day following the conclusion
of each such twelve (12) month period, as more fully illustrated on Exhibit F
attached hereto, the first $100,000 thereof to Lender, the next $66,666 to
Borrower, and the next available NOI sixty (60%) percent to Lender and forty
(40%) percent to Borrower, but in no event more than $250,000 shall be received
by Borrower under this clause (b) during any twelve (12) month period commencing
on the Effective Date or each such annual or annualized period thereafter
("Borrower's Share of NOI"), but then only to the extent that the sum of the
amounts paid to Manager on account of the Management Fee Cap and Borrower's
Share of NOI, as so limited and during such twelve (12) month period, does not
exceed $700,000, and the remainder of the NOI, as well as any funds received by
Lender pursuant to this subsection (b), shall be applied to the outstanding
principal balance on the A-Note, and after repayment in full of the A-Note,
first to then accrued and unpaid interest and then to principal on the B-Note,
and Borrower’s share of the NOI as so limited may be withdrawn from the NOI
Account by Borrower in accordance with the foregoing.
 
4.3.  
Interest and the Monthly Amortization Amount on the A-Note must be paid when due
regardless of whether there are sufficient amounts in the NOI Account to pay in
full the required payment.

 
ARTICLE 5.    DISPOSITION OF ASSETS AND OTHER PRINCIPAL PAYMENTS
 
5.1.  
DEFINITIONS.

 
a.  
"Affiliate" of any specified person or entity shall mean any other person or
entity directly or indirectly Controlling or Controlled by or under direct or
indirect common Control with such specified person or entity, or which directly
or indirectly, beneficially owns or holds fifty percent (50%) or more of any
class of stock or any other ownership interest in such person or fifty percent
(50%) or more of the direct or indirect ownership of which is beneficially owned
or held by such person or entity.

 
b.  
"Control" means, when used with respect to any specific person or entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity whether
through ownership of voting securities, beneficial interests, by contract or
otherwise, and if such person or entity is a limited liability company,
partnership,  corporation or other entity, such power to direct or cause the
direction of major or significant decisions and transactions of such entity may
be subject to obtaining the consent of one or more other members, partners,
shareholders or equity holders of such entity. The definition is to be construed
to apply equally to variations of the word "Control" including "Controlled,"
"Controlling" or "Controlled by."

 
c.  
"Lien" as applied to the property of any Person means: (a) any mortgage, deed to
secure debt, deed of trust, pledge, lien, charge or lease constituting a
capitalized lease obligation, conditional sale or other title retention
agreement, or other security interest, security title or encumbrance of any kind
in respect of any property of such Person, or upon the income or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of, or any agreement to give, any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction.

 
d.  
"Lino Interests" means the membership interests in Lino Lakes Owner, of which
Borrower owns 100%.

 
e.  
"Net Proceeds" means,

 
(I) with respect to any Transfer of any of the Properties, or Borrower's or its
Affiliate’s direct or indirect interest therein, or Borrower’s or its
Affiliate’s direct or indirect interest in Omaha, Lino Lakes Owner or Maple
Grove Owner (it being understood that direct or indirect interests in Borrower
are specifically excluded) (collectively, the "Assets") an amount equal to:  (i)
the gross consideration due and paid (the "Gross Transaction Consideration") by
or on behalf of the purchaser to Borrower and/or Lino Lakes Owner and/or Maple
Grove Owner and/or such Affiliate for such Assets (or portion thereof or
interest therein), or otherwise in connection with the closing of such Transfer
minus (ii) the sum of: (A) reasonable and customary credits and prorations and
reasonable and customary real estate selling and closing costs (e.g., rent and
other revenue prorations, security deposit prorations, common area maintenance,
utility and operating expense prorations, tenant improvement cost and leasing
commission credits and prorations, real estate tax and assessment prorations,
title premiums, survey costs, transfer taxes, recording fees, fees of outside
counsel) due and paid by Borrower and/or Lino Lakes Owner and/or Maple Grove
Owner and/or such Affiliate in connection with such closing (collectively,
"Closing Costs"); and (B) without duplication of any cost included in clause (A)
above, any release price or other repayment or prepayment of principal, interest
or prepayment fees or premiums required pursuant to any applicable secured debt
instruments to be paid by Borrower and/or Lino Lakes Owner and/or Maple Grove
Owner and/or Omaha and/or such Affiliate to any lender of such secured debt
secured by a lien on such Assets (or portion thereof or interest therein) in
connection with such Transfer;
(II) with respect to any Refinancing an amount equal to: (i) the excess of the
amount of any credit funded by the refinancing lender over any indebtedness so
refinanced, which shall not include any portion of such excess credit that is
required by the refinancing lender to be used exclusively for interest reserves,
real estate tax, insurance premium, operating expense shortfall or other
reserves, holdbacks or escrows, or for tenant improvements, leasing commissions
or capital improvements in connection with the refinanced property, minus (ii)
actual bona fide transaction costs due and paid by Borrower and/or Lino Lakes
Owner and/or Maple Grove Owner and/or such Affiliate, in connection with such
refinancing transaction.


f.  
"Permitted Transfer" is a Transfer which is part of an arms-length transaction
with an unaffiliated third party on terms and conditions reasonably approved in
writing in advance by Lender.

 
g.  
"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 
h.  
"Refinancing" as to Borrower, the Maple Grove Owner or Lino Lakes Owner or its
Affiliate or the Assets means the incurrence of indebtedness or creation of any
lien or any refinancing or other transaction in connection with which there is a
change in the amount secured by any mortgage, encumbrance, pledge,
hypothecation, security interest or other Lien.

 
i.  
"Omaha Interests" means the membership interests which Borrower owns or may
hereafter own in Omaha.

 
j.  
"Transfer", as to any Assets (real or personal), shall mean the conveyance,
assignment, sale (including, without limitation, upon foreclosure of any Lien),
mortgage, refinancing, encumbrance, pledge, hypothecation, granting of a
security interest in, or creation of any other Lien in, granting of options with
respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any direct or indirect
(including without limitation through one or more subsidiaries or other similar
ownership structure) legal or beneficial interest in: (a) all or any portion of
such Assets; or (b) any equity interest in any entity owning an interest in such
Assets or in any obligor in respect of any indebtedness secured in whole or in
part by such property, the merger, consolidation, or sale of assets of any such
entity or obligor owning any Asset or any direct or indirect interest therein or
any obligation in respect of any indebtedness secured in whole or part by such
property or the issuance of any additional stock, partnership interests,
membership interests, joint venture interests, or other ownership interests, an
installment sales agreement wherein the property or any part thereof is to be
sold for a price to be paid in installments, and any lease or other arrangement
structured in such a manner that it has the practical effect of a sale or other
disposition.

 
5.2.  
LIMITATION ON TRANSFERS.  Borrower shall not make or permit any Transfer which
is not a Permitted Transfer; provided, however, an involuntary transfer in
respect to the Omaha Interests shall not be included in the foregoing
prohibition.  Additionally, but without limiting the foregoing, Borrower shall
not (a) create, incur, assume or permit to exist any Lien on the Lino Interests,
including, without limitation, to the extent assignable or transferable, all of
its right, title and interest as a member to exercise rights with respect to the
Lino Interests, or sell any of its income or revenues (including accounts
receivable) or rights in respect thereof, or (b) create, incur, assume or permit
to exist any voluntary Lien on the Omaha Interests, including, without
limitation, to the extent assignable or transferable, all of its right, title
and interest as a member to exercise rights with respect to the Omaha Interests,
or voluntarily sell any of its income or revenues (including accounts
receivable) or rights in respect thereof.  The Mortgage shall be released as to
the Property (or as to that portion of the Property which is being transferred
pursuant to a Permitted Transfer) upon satisfaction of all of the following
conditions precedent: (i) the Replacement Notes shall have been repaid in full,
including, without limitation, principal and interest and other sums due on the
Loan, or, in the event of a Permitted Transfer, upon the occurrence of such
Permitted Transfer and application of the Net Proceeds therefrom in accordance
with Article 5 of the Loan Agreement; and (ii) all reasonable costs, fees,
expenses and other sums paid or incurred by or on behalf of Lender in exercising
any of its rights, powers, options, privileges and remedies hereunder or under
the Loan Agreement, including reasonable attorneys' fees and disbursements, plus
any accrued interest thereon as provided therein, shall have been fully paid in
cash.   Borrower agrees to sign and deliver to Lender such financing statements
and other notices as may from time to time be reasonably requested or as are
necessary, in the opinion of Lender, in connection with the limitations set
forth herein.  To the extent permitted by law, Borrower also authorizes Lender
to file such financing statements without the signature of Borrower.

 
5.3.  
MANDATORY PAYMENTS.  In addition to interest and any other payment obligations
hereunder, Borrower shall pay or cause to be paid the following (each, a
"Prepayment"):

 
a.  
any proceeds or other earnings, whether in cash or otherwise, of or from the
Assets, other than Operating Income; and

 
b.  
the Net Proceeds of any Transfer or Refinancing, contemporaneously with
Borrower’s and/or Lino Lakes Owner’s and/or Maple Grove Owner’s and/or its or
their Affiliate’s receipt of any such amounts (including when such proceeds are
payable in multiple disbursements, each such disbursement or portion thereof).

 




Lender shall apply each such Prepayment as follows:


(i)  
First, to accrued and unpaid interest, next to unpaid fees, and then to the
outstanding principal balance and any other amounts owing with respect to the
A-Note (and whether or not then due and payable) until all such amounts are
repaid in full;



(ii)  
Second, the next $3,000,000 of such Prepayment (less the amount of funds from
the Reserve Account applied in accordance with Section 2.6 hereof), to accrued
and unpaid interest, next to unpaid fees, and then to any outstanding principal
balance and any other amounts due and owing with respect to the B-Note;



(iii)  
Third, forty (40%) of any remaining Prepayment to Borrower, and sixty (60%) of
any such remaining Prepayment to accrued and unpaid interest, next to unpaid
fees, and then to the outstanding principal balance and any other amounts due
and owing with respect to the B-Note until the B-Note is repaid in full;



(iv)           Fourth, any excess as Borrower may determine in its sole
discretion.
 
Notwithstanding anything to the contrary in the foregoing, any Prepayment
received after the occurrence of a Default (but prior to cure of such Default,
if applicable) will be applied in accordance with Section 11.2 hereof.


ARTICLE 6.   INSURANCE
 
Borrower shall, while any obligation of Borrower under any Loan Document remains
outstanding, maintain at Borrower’s sole expense, with licensed insurers
approved by Lender, the following policies of insurance in form and substance
satisfactory to Lender:
 
6.1.  
TITLE INSURANCE.  An  extended coverage ALTA Lender’s Policy of Title Insurance
("Title Policy"), together with any endorsements which Lender may require,
insuring Lender, in the principal amount of the Loan, of the validity and the
priority of the lien of the Mortgage upon the Maple Grove Property, subject only
to matters approved by Lender in writing.

 
6.2.  
PROPERTY INSURANCE.  An All Risk/Special Form Property Insurance policy,
including without limitation, theft coverage and such other coverages and
endorsements as Lender may reasonably require, insuring against damage to the
Properties in an amount not less than 100% of the full replacement cost of the
Properties (exclusive of the costs of excavations, foundations and
footings).  Such coverage shall adequately insure any and all Loan collateral,
whether such collateral is onsite, stored offsite or otherwise.  Lender shall be
named on the policy as to the Maple Grove Property as Mortgagee and named under
a Lender’s Loss Payable Endorsement or Standard Mortgagee Clause Endorsement (in
form reasonably acceptable to Lender).

 
6.3.  
FLOOD HAZARD INSURANCE.  A policy of flood insurance, as required by applicable
governmental regulations, or as deemed necessary by Lender, in an amount
required by Lender, but in no event less than the amount sufficient to meet the
requirements of applicable law and governmental regulation.

 
6.4.  
LIABILITY INSURANCE.  A policy of Commercial General Liability insurance on an
occurrence basis, with coverages and limits as reasonably required by Lender,
insuring against liability for injury and/or death to any person and/or damage
to any property occurring on the Properties and as to the Maple Grove Property
naming Lender as an additional insured.

 
6.5.  
OTHER COVERAGE.  Borrower shall provide to Lender evidence of such other
reasonable insurance in such reasonable amounts as Lender may from time to time
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Properties located in or
around the region in which the Properties are located.  Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, mold, business income, delayed business income, rental loss, sink
hole, soft costs, tenant improvement or environmental.

 
6.6.  
GENERAL.  Borrower shall provide to Lender insurance certificates or other
evidence of coverage in form reasonably acceptable to Lender, with coverage
amounts, deductibles, limits and retentions as reasonably required by
Lender.  All insurance policies shall provide that the coverage shall not be
cancelable or materially changed without 10 days prior written notice to Lender
of any cancellation for nonpayment of premiums, and not less than 30 days prior
written notice to Lender of any other cancellation or any modification
(including a reduction in coverage).  Lender shall be named under a Lender’s
Loss Payable Endorsement or a Standard Mortgagee Clause Endorsement (in form
reasonably acceptable to Lender) on all insurance policies which Borrower
actually maintains with respect to the Maple Grove Property.  All insurance
policies shall be issued and maintained by insurers approved to do business in
the state in which the Maple Grove Property is located and must have an A.M.
Best Company financial rating and policyholder surplus reasonably acceptable to
Lender.

 


ARTICLE 7.    REPRESENTATIONS AND WARRANTIES
 
As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date and continuing
thereafter that:
 
7.1.  
AUTHORITY/ENFORCEABILITY.  Borrower is in compliance with all laws and
regulations applicable to its organization, existence and transaction of
business.

 
7.2.  
BINDING OBLIGATIONS. Borrower is authorized to execute, deliver and perform its
obligations under the Loan Documents, and such obligations are the valid and
binding obligations of Borrower.

 
7.3.  
COMPLIANCE WITH LAWS; USE.  Maple Grove Owner and Lino Lakes Owner each has, and
at all times shall have, all permits, licenses, exemptions, and approvals
necessary to construct, occupy, operate and market the Properties and
Improvements, and shall maintain compliance with all governmental requirements
applicable to the Properties and Improvements and all other applicable statutes,
laws, regulations and ordinances necessary for the transaction of its business,
and shall require its lessees or licensees to do the same.  The Properties are
each a legal parcel lawfully created in full compliance with all subdivision
laws and ordinances, and is properly zoned for the stated use of the Property as
disclosed to Lender at the time of execution hereof.  Borrower shall not
initiate or acquiesce to a zoning change of the Properties without prior notice
to, and prior written consent from, Lender.  Furthermore, Borrower shall not
allow changes in the stated use of the Property from that disclosed to Lender at
the time of execution hereof without prior notice to, and prior written consent
from, Lender

 
7.4.  
FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower has delivered to Lender all
formation and organizational documents of Borrower, of the partners, joint
venturers or members of Borrower, if any, and of Lino Lakes Owner, Maple Grove
Owner and Omaha, and all such formation and organizational documents remain in
full force and effect and have not been amended or modified since they were
delivered to Lender.  Borrower shall immediately provide Lender with copies of
any amendments or modifications of the formation or organizational documents.

 
7.5.  
BANK OF AMERICA LOAN.  Borrower represents that it has no personal liability,
contingent or otherwise, under that certain loan made by Bank of America to
Omaha on or about September 18, 2007 (the "Bank of America Loan").

 
7.6.  
NO VIOLATION.  Borrower's, Maple Grove Owner's and Lino Lakes Owner's execution,
delivery, and performance under the Loan Documents do not: (a) require any
consent or approval not heretofore obtained under any partnership agreement,
operating agreement, articles of incorporation, bylaws or other document; (b)
violate any governmental requirement applicable to the Properties or any other
statute, law, regulation or ordinance or any order or ruling of any court or
governmental entity; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which the Borrower, Maple Grove Owner or Lino Lakes Owner is
or the Properties is bound or regulated; or (d) violate any statute, law,
regulation or ordinance, or any order of any court or governmental entity.

 
7.7.  
LITIGATION.  Except as disclosed to Lender in writing, there are no claims,
actions, suits, or proceedings pending, or to Borrower’s knowledge threatened,
against Borrower or Lino Lakes Owner, Maple Grove Owner and Omaha or affecting
the Properties.

 
7.8.  
FINANCIAL CONDITION.  All financial statements and information heretofore and
hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, the Properties, the
partners, joint venturers or members of Borrower, and/or Lino Lakes Owner, Maple
Grove Owner and Omaha, fairly and accurately represent in all material respects
the financial condition of the subject thereof and have been prepared (except as
noted therein) in accordance with generally accepted accounting principles
consistently applied.  Borrower acknowledges and agrees that Lender may request
and obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports.

 
7.9.  
NO MATERIAL ADVERSE CHANGE.  There has been no material adverse change in the
financial condition of Borrower and/or Lino Lakes Owner, Maple Grove Owner and
Omaha since the dates of the latest financial statements furnished to Lender
and, except as provided in the Loan Documents or as otherwise disclosed to
Lender in writing, neither Borrower, Maple Gove Owner or Lino Lakes Owner has
entered into any material transaction which is not disclosed in such financial
statements.

 
7.10.  
ACCURACY.  To Borrower's knowledge, all reports, documents, instruments,
information and forms of evidence delivered to Lender concerning the Loan or
security for the Loan or required by the Loan Documents are accurate, correct
and sufficiently complete in all material respects to give Lender true and
accurate knowledge of their subject matter, and do not contain any
misrepresentation or omission.

 
7.11.  
TAX LIABILITY.  Borrower, Maple Grove Owner and Lino Lakes Owner each has filed
all required federal, state, county and municipal tax returns and has paid all
taxes and assessments owed and payable, and Borrower has no knowledge of any
basis for any additional payment with respect to any such taxes and assessments.

 
7.12.  
UTILITIES.  All utility services, including, without limitation, gas, water,
sewage, electrical and telephone, necessary for the occupancy of the Properties
are available at or within the boundaries of the Properties.

 
7.13.  
BUSINESS LOAN.  The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan have been or will be used for the personal, family or
agricultural purposes of Borrower.  No portion of the Properties is used or will
be used as a dwelling.

 
7.14.  
LEASES.  With respect to the Properties, Borrower represents and warrants (a)
that the Leases are in full force and effect; (b) that the Rents and the Leases
have not been heretofore sold, assigned, transferred, or set over by Borrower,
Lino Lakes Owner or Maple Grove Owner or by any person or persons whatsoever
(other than in connection with the existing mortgage on the Lino Lakes
Property held by The Prudential Insurance Company of America); (c) that no
material default exists on the part of the lessees thereunder, or the Lino Lakes
Owner and/or Maple Grove Owner as lessor, (d) that no Rents have been paid by
any of the lessees for more than one month in advance; (e) that the payment of
none of the Rents have been or are promised to be waived, released, reduced,
discounted or otherwise discharged or compromised by Borrower, Lino Lakes Owner
or Maple Grove Owner directly or indirectly by assuming any lessee’s obligations
with respect to other premises; and (f) Borrower, Lino Lakes Owner and/or Maple
Grove Owner has good right to sell, assign, transfer, and set over the same and
to grant to and confer upon Lender the rights, interests, powers, and
authorities herein granted and conferred and those granted and conferred in that
certain Assignment of Rents and Leases dated simultaneously herewith relating to
the Properties (other than any assignment of the Leases and Rent made in
connection with the existing mortgage on the Lino Lakes Property held by The
Prudential Insurance Company of America).  The terms "Leases" and "Rents" herein
shall have the definitions given to them in the Mortgage.

 
ARTICLE 8.    HAZARDOUS MATERIALS
 
8.1.  
DEFINITIONS. "Hazardous Materials Claims" as used herein shall mean any claims,
actions, proceedings or investigations known to, pending or threatened against
Borrower or the Properties by any governmental entity or agency or by any other
person or entity relating to Hazardous Materials or pursuant to the Hazardous
Materials Laws.  "Hazardous Materials" as used herein shall mean collectively
any oil, flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which
are  "hazardous substances," "hazardous wastes," "hazardous materials," "toxic
substances," "wastes," "regulated substances," "industrial solid wastes," or
"pollutants or contaminants" under the Hazardous Materials Laws, as described
below, and/or any other applicable environmental laws, ordinances and
regulations.  "Hazardous Materials" shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation of the
Properties which are used and stored in accordance with all applicable
environmental laws, ordinances and regulations.  "Hazardous Materials Laws" as
used herein shall mean all laws, ordinances and regulations relating to
Hazardous Materials, including, without limitation: any and all applicable
federal, state or local directive, statute, law, rule, regulation, ordinance or
rule of common law in effect and any judicial or administrative decision,
including any judicial or administrative order, consent decree or judgment,
relating to the control of any pollutant or hazardous material, the protection
of the environment or the effect of the environment on human health, including
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. Section 6901 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1252 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the Clean
Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Safe Drinking Water
Act, as amended, 42 U.S.C. Section 300f et seq.; the Hazardous Materials
Transportation Act, as amended 49 U.S.C. Section 1801 et seq.; the Atomic Energy
Act, as amended, 42 U.S.C. Section 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. Section 136 et seq.; the
Occupational Safety and Health Act, as amended, 20 U.S.C. Section 651 et seq.;
the Emergency Planning and Community Right to Know Act, as amended, 42 U.S.C.
Section 11001 et seq.; and the Minnesota Environmental Response and Liability
Act, Minn. Stat. Section 115B.02 et seq.; each as now and hereafter amended, and
the regulations thereunder, and any other local, state and/or federal laws or
regulations that govern (i) the existence, cleanup and/or remedy of
contamination on the Properties; (ii) the protection of the environment from
released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

 
8.2.  
HAZARDOUS MATERIALS COVENANTS.  Borrower agrees as follows:

 
a.  
No Hazardous Activities.  Borrower shall not cause or (subject to the provisions
of the tenant Leases at the Maple Grove Property) permit the Properties to be
used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any Hazardous
Materials.

 
b.  
Compliance.  Borrower shall, subject to the provisions of the Leases, comply and
cause the Properties and the Properties’ tenants to comply with all Hazardous
Materials Laws.

 
c.  
Notices.  Borrower shall immediately notify Lender in writing of: (i) the
discovery of any Hazardous Materials on, under or about the Properties of which
Borrower has knowledge (except so long as any such Hazardous Materials are used,
stored and handled in accordance with all Hazardous Materials Laws); (ii) any
knowledge by Borrower that the Properties do not comply with any Hazardous
Materials Laws; (iii) any Hazardous Materials Claims of which Borrower has
knowledge; and (iv) the discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Properties of which Borrower has
knowledge that could cause the Properties or any part thereof to become
contaminated with Hazardous Materials.

 
d.  
Removal and/or Remedial Action.  In response to the presence of any Hazardous
Materials on, under or about the Properties, Borrower shall immediately take or
cause to be taken, at Borrower’s sole expense, all actions required by any
Hazardous Materials Laws or any regulatory agency, governing body, judgment,
consent decree, settlement or compromise with respect to any Hazardous Materials
Claims.

 
8.3.  
INSPECTION BY LENDER.  Upon reasonable prior notice to Borrower, Lender, its
employees and agents, may from time to time (whether before or after the
commencement of a nonjudicial or judicial foreclosure proceeding) but no more
than once in any twelve month period (unless Lender has reason to believe a
release of any Hazardous Materials into, onto, beneath or from the Properties
has occurred or is likely to occur), enter and inspect the Properties for the
purpose of determining the existence, location, nature and magnitude of any past
or present release or threatened release of any Hazardous Materials into, onto,
beneath or from the Properties, subject to the rights of tenants under the
Leases.  Borrower shall deliver to Lender, within thirty (30) days after the
Effective Date, a Phase I environmental report for the Maple Grove Property.  In
the event that such report indicates that further testing is required or
recommended, such testing shall be arranged for by Borrower at Borrower’s sole
cost and expense, which shall include obtaining a Phase II environmental report
within sixty (60) days after receipt of a Phase I indicating that such Phase II
is required or recommended, and Borrower shall otherwise comply with Section
8.2(d) of this Agreement in the event that such report or further testing
indicate that any necessary action must be taken.

 
8.4.  
HAZARDOUS MATERIALS INDEMNITY.  Borrower hereby agrees to defend, indemnify and
hold harmless Lender, Lender’s parents, subsidiaries and affiliates, any holder
of or participant in the Loan, and all directors, officers, employees, agents,
successors and assigns of any of the foregoing ("Indemnitees") for, from and
against any and all losses, damages, liabilities, claims, actions, judgments,
court costs and legal or other expenses (including, without limitation,
attorneys’ fees and expenses) which any Indemnitee may incur as a direct or
indirect consequence of the use, generation, release, manufacture, storage,
disposal, threatened disposal, transportation or presence of Hazardous Materials
in, on, under or about the Properties, any violation or claim of violation of
any Hazardous Materials Laws with respect to the Properties, or any indemnity
claim by a third party against one or more Indemnitees in connection with any of
the foregoing.  Notwithstanding the foregoing provisions of this Section 8.4 to
the contrary, Borrower shall have no obligation to indemnify any of the
Indemnitees pursuant to this Section 8.4 for losses, damages, liabilities,
claims, actions, judgments, court costs and legal or other expenses to the
extent resulting from any Indemnitee, and its successors’ or assigns’, willful
misconduct or gross negligence or resulting from any Hazardous Material
initially placed in, on, under or about the Property or Properties during
possession of the Property or Properties, as applicable, by Indemnitee, or its
successors’ or assigns’.  Each Indemnitee shall have the right at its own
expense at any time to appear in, and to participate in as a party if it so
elects, and be represented by counsel of its own choice in, any action or
proceeding initiated in connection with any Hazardous Materials Laws that affect
the Properties.  Borrower shall immediately pay to the applicable Indemnitee(s)
upon demand any amounts owing under this indemnity, together with interest from
the date the indebtedness arises until paid at the rate of interest applicable
to the principal balance of the Note.

 
8.5.  
LEGAL EFFECT OF SECTION.  Borrower and Lender agree that Borrower’s duty to
defend and indemnify the Indemnitees hereunder shall survive: (i) any judicial
or non-judicial foreclosure under the Mortgage or the Pledge, or transfer of the
collateral thereunder in lieu thereof; (ii) the discharge of the Mortgage or the
Pledge; and (iii) the satisfaction of all of Borrower’s obligations under the
Loan Documents.

 
ARTICLE 9.   COVENANTS
 
9.1.  
EXPENSES.  Borrower shall immediately pay to Lender upon demand all reasonable
costs and expenses incurred by Lender in connection with: (a) the administration
of this Agreement, the other Loan Documents and any other documents required by
Lender during the term of the Loan; and (b) the enforcement or satisfaction by
Lender of any of the obligations of Borrower, Lino Lakes Owner, and/or Maple
Grove Owner under this Agreement and the other Loan Documents.  For all purposes
of this Agreement, Lender’s costs and expenses shall include, without
limitation, all appraisal and appraisal review fees, cost engineering and
inspection fees, legal fees and expenses, accounting fees, environmental
consultant fees, auditor fees, recording and filing fees, title examination and
lien search fees, escrow fees, and the cost to Lender of any title insurance
premiums, title surveys, recording fees, mortgage registration tax, tax service
contracts and notary fees.  If any of the services described above are provided
by an employee of Lender, Lender’s costs and expenses for such services shall be
calculated in accordance with Lender’s standard charge for such services.

 
9.2.  
LEASING.  Borrower covenants to cause Lino Lakes Owner and Maple Grove Owner,
and Borrower covenants: (a) not to collect any of the Rents for more than one
(1) month in advance of the time when the same become due under the terms
thereof; (b) not to discount any future accruing Rents; (c) not to execute any
other assignments of Leases or any interest therein or any of the Rents
thereunder (other than in connection with the existing mortgage on the Lino
Lakes Property held by The Prudential Insurance Company of America), (d) not to
terminate, modify or amend the Leases or any of the terms thereof, or grant any
concessions in connection therewith, either orally or in writing, or to accept a
surrender thereof without the written consent of Lender and that any attempted
termination, modification, or amendment of the Leases without such written
consent shall be null and void; (e) to perform all of their respective covenants
and agreements as lessor under the Leases and not to suffer or permit to occur
any release of liability of the lessees, or any rights to withhold payment of
Rent; and to give prompt notices to Lender of any notice of default on their
part with respect to the Leases received from the lessees thereunder, and to
furnish Lender with complete copies of said notices; (f) not to alter, modify or
change the terms of any guarantees of any of the Leases or cancel or terminate
such guarantees without the prior written consent of Lender; (g) not to consent
to any assignments of the Leases, or any subletting thereunder whether or not in
accordance with their terms, without the prior written consent of Lender; (h)
not to exercise any right of election, whether specifically set forth in any
such Lease or otherwise, which would in any way diminish the tenant’s liability
or have the effect of shortening the stated term of the Lease.  The terms
"Leases" and "Rents" herein shall have the definitions given to them in the
Mortgage.

 
9.3.  
APPROVAL OF NEW LEASES AND BROKERAGE AGREEMENTS. All New Leases of all or any
part of the Properties, and all brokerage agreements relating thereto, shall:
(a) be upon terms and, in the case of New Leases, with tenants approved by
Lender prior to Borrower’s execution of any such New Lease or brokerage
agreement; and (b) include estoppel, subordination, attornment and mortgagee
protection provisions satisfactory to Lender.

 
9.4.  
INCOME TO BE APPLIED TO DEBT SERVICE.  In no event shall any Operating Income or
Gross Transaction Consideration be distributed to any partners, venturer, member
or equity investor of Borrower except as permitted by this Agreement.

 
9.5.  
OPINION OF LEGAL COUNSEL.  Borrower shall provide, at Borrower's expense, an
opinion of legal counsel in form and content satisfactory to Lender in
connection with the execution, delivery and enforceability of the Loan Documents
(other than as to the enforceability of the Mortgage or Assignment of Rents and
Leases) as contemplated herein.

 
9.6.  
FURTHER ASSURANCES.  Upon Lender’s request and at Borrower’s sole cost and
expense, Borrower shall, and shall cause any person or entity affiliated with
Borrower to, execute, acknowledge and deliver any other instruments, including
replacement promissory notes, guaranties or other loan documents, and perform
any other acts necessary, desirable or proper, as determined by Lender, to
correct clerical errors or omissions in any loan closing documentation, to
replace any lost or destroyed loan closing documentation, or to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any liens created by the Loan Documents.  This obligation shall survive
any foreclosure or deed in lieu of foreclosure of the Maple Grove Property or
the Pledge.

 
9.7.  
ASSIGNMENT.  Without the prior written consent of Lender, Borrower shall not
assign Borrower’s interest under any of the Loan Documents, or in any monies due
or to become due thereunder, and any assignment without such consent shall be
void.  In this regard, Borrower acknowledges that Lender would not make this
Loan except in reliance on Borrower’s expertise, reputation, prior experience in
owning and managing commercial real property, Lender’s knowledge of Borrower,
and Lender’s understanding that this Agreement is more in the nature of an
agreement involving personal services than a standard loan where Lender would
rely on security which already exists.

 
9.8.  
INDEMNITY.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FOR,
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A
CONSEQUENCE OF: (A) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND
WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; OR (B) ANY
FAILURE AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE
TRUE AND CORRECT;  THE FOREGOING INDEMNITEES SHALL BE ENTITLED TO APPEAR IN ANY
ACTION OR PROCEEDING WITH COUNSEL OF THEIR OWN CHOICE, AND/OR TO SETTLE OR
COMPROMISE ANY CLAIM ASSERTED AGAINST THEM.  BORROWER SHALL IMMEDIATELY PAY TO
ANY INDEMNITEE UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE REPLACEMENT
NOTES.  BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
THE INDEMNITEES DESCRIBED HEREIN SHALL SURVIVE CANCELLATION OF THE REPLACEMENT
NOTES AND THE RELEASE OR DISCHARGE OF THE MORTGAGE.  NOTWITHSTANDING THE
FOREGOING, BORROWER WILL HAVE NO OBLIGATION TO INDEMNIFY ANY PARTY FOR ANY
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL
OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS' FEES AND EXPENSES)
ARISING OUT OF OR RESULTING FROM SUCH PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 
9.9.  
NO PARTNERSHIP
CHANGES.                                                                  Borrower
shall not, without Lender’s prior written consent, to the extent of its ability
to do so, make or permit to be made any amendments to the operating agreement or
other formation documents of Borrower, Omaha, Lino Lakes Owner, and/or Maple
Grove Owner which would have an adverse effect on the ability of Borrower to own
and operate its properties or to perform its obligations and/or covenants under
this Loan.

 
9.10.  
SUBORDINATION OF AFFILIATE DEBT. Borrower shall cause all debt payable by
Borrower to (a) any person or entity having an equity interest in Borrower, or
(b) any entity in which an equity interest is held by Borrower or any person or
entity having equity interest in the Borrower, to be subordinated to this Loan,
and no such debt shall be secured in whole or in part by the property which is
the subject of the Mortgage.

 
ARTICLE 10.    REPORTING COVENANTS
 
10.1.  
FINANCIAL INFORMATION.   Borrower shall deliver to Lender as soon as available,
but in no event later than 90 days after Borrower’s fiscal year end, Borrower’s
current financial statements (including without limitation, an income and
expense statement, balance sheet and a statement of NOI, together with
supporting property and mortgage debt schedules for the Borrower and Lino Lakes
Owner, Maple Grove Owner and Omaha) and Borrower’s current tax return signed by
Borrower together with any other financial information including, without
limitation, quarterly financial statements, annual financial statements, cash
flow projections, and quarterly NOI statements reasonably requested by Lender
but which shall include, in any event, monthly statements, delivered no later
than 15 days after each calendar month showing in reasonable detail NOI and Net
Proceeds during such month.  Borrower shall also deliver to Lender, as soon as
available, but in no event later than 90 days after the fiscal year end, for
each of Lino Lakes Owner, Maple Grove Owner and Omaha current financial
statements (including, without limitation a balance sheet), insurance statement,
statement of NOI, with supporting principal and mortgage debt schedules in form
and substance reasonably acceptable to Lender, signed by each of Lino Lakes
Owner, Maple Grove Owner and Omaha, as applicable, and certified to be true,
correct and complete in all materials respects.  Borrower shall also deliver to
Lender, within 30 days of filing, tax returns, certified by each of Lino Lakes
Owner, Maple Grove Owner and Omaha, as applicable, to be true and complete
copies of such returns, for each of Lino Lakes Owner, Maple Grove Owner and
Omaha.

 
Within 15 days of Lender’s request, Borrower shall also deliver to Lender such
quarterly and other financial information regarding any persons or entities in
any way obligated on the Loan as Lender may specify.  If audited financial
information is prepared, Borrower shall deliver to Lender copies of that
information within 15 days of Borrower's receipt of such audited financial
information.  Except as otherwise agreed to by Lender, all such financial
information shall be prepared in accordance with generally accepted accounting
principles consistently applied.  Notwithstanding anything to the contrary in
this Section 10.1, in no event shall Lender require that K-1 Schedules of
individual investors be provided.
 
10.2.  
LEASING REPORTS AND OPERATING STATEMENTS.  Borrower shall deliver to Lender
monthly, at the time of Borrower’s monthly Loan payments pursuant to this
Agreement, rent rolls, leasing schedules and reports, and/or such other leasing
information as Lender shall request with respect to the Properties, each in form
and substance satisfactory to Lender.

 


ARTICLE 11.    DEFAULTS AND REMEDIES
 
11.1.  
DEFAULT.  The occurrence of any one or more of the following shall constitute an
event of default ("Default") under this Agreement and the other Loan Documents:

 
a.  
Monetary.  Borrower’s failure to pay within fifteen (15) days of when the same
is due any sums payable under the Replacement Notes or any of the other Loan
Documents or Borrower’s failure to deposit any funds ("Borrower’s Funds") as and
when required under this Agreement, or the failure to make the required payment
due on a Maturity Date (as same may have been extended), for which no notice to
Borrower from Lender is required; or

 
b.  
Performance of Obligations.  The failure of Borrower, Lino Lakes Owner and/or
Maple Grove Owner, as applicable, to perform any obligation, covenant or
condition under any of the Replacement Notes or any of the other Loan Documents;
provided, however, that if a cure period is provided for the remedy of such
failure, failure to perform will not constitute a Default until such date as the
specified cure period expires; or

 
c.  
Lien; Attachment; Condemnation. (i) The recording of any notice of unpaid
balance or claim of lien against the Properties (except for the existing
mortgage on the Lino Lakes Property) and the continuance of such notice of
unpaid balance or claim of lien for forty-five (45) days after Borrower obtains
notice of such recording or forty-five (45) calendar days after Lender’s demand,
whichever occurs first, without discharge, satisfaction or provision for payment
being made by Borrower in a manner reasonably satisfactory to Lender; or (ii)
the occurrence of a material uninsured casualty loss (except to the extent that
funds have been deposited with Lender pursuant to the terms of the Mortgage
specifically for the payment of such premiums and not applied by Lender to pay
such premiums as required thereby) with respect to, any material portion of the
Properties; or (iii) the sequestration or attachment of, or any levy or
execution upon, any of the Property or any other collateral provided by Borrower
or any other party under any of the Loan Documents which is not released,
expunged or dismissed within sixty (60) days; or

 
d.  
Representations and Warranties.  (i) The failure of any representation or
warranty of Borrower in any of the Loan Documents or by any of Lino Lakes Owner
and/or Maple Grove Owner in any of the Loan Documents and the continuation of
such failure for more than 10 days after written notice to Borrower from Lender
requesting that Borrower cure such failure; or

 
e.  
Bankruptcy; Insolvency; Dissolution. (i) The filing by Borrower, any of Lino
Lakes Owner, and/or Maple Grove Owner, or the general partner of Borrower of a
petition for relief under the Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101-1330) as now or hereafter amended or recodified ("Bankruptcy
Code"), or under any other present or future state or federal law regarding
bankruptcy, reorganization or other debtor relief law; (ii) the filing against
Borrower, Lino Lakes Owner, and/or Maple Grove Owner, or the general partner of
Borrower of an involuntary proceeding under the Bankruptcy Code or other debtor
relief law and the failure of such entity to effect a full dismissal of such
proceeding within 90 days after the date of filing such proceeding; (iii) a
general assignment by Borrower, any of Lino Lakes Owner, Maple Grove Owner
and/or Omaha, or the general partner of Borrower for the benefit of creditors;
or (iv) Borrower, any of Lino Lakes Owner, Maple Grove Owner and/or Omaha or the
general partner of Borrower applying for, or the appointment of, a receiver,
trustee, custodian or liquidator of Borrower or any of its property; or

 
f.  
Intentionally Omitted.

 
g.  
Transfer of Assets.  The sale, assignment, pledge, hypothecation, mortgage or
transfer of all or a substantial portion of the assets of Borrower except as
permitted by this Loan Agreement and in accordance with the provisions of
Article 5 hereof; or

 
h.  
Derivative Default.  The occurrence and continuance beyond any applicable grace,
notice and cure periods of a default by Borrower or a termination event with
respect to Borrower under any swap, derivative, foreign exchange or hedge
transaction or arrangement (or other similar transaction or arrangement
howsoever described or defined) at any time entered into between Borrower and
Lender in connection with the Loan; or

 
 
i.
Pledge or Mortgage.  The occurrence of a default under the Pledge or Mortgage
including, without limitation, any failure to perform any covenant, condition,
or obligation thereunder, provided, however, that if a cure period is provided
for the remedy of such failure, failure to perform will not constitute a Default
until such date as the specified cure period expires; or



j.  
Termination of Existing Tenant Lease.  With respect to all leases, licenses and
agreements for occupancy of the Properties or any portion thereof that are now
existing (the "Existing Tenant Leases"), the surrender, abandonment, termination
or rescission of any such Existing Tenant Lease for space at any of the
Properties, which space is not re-leased within one hundred eighty (180) days on
market terms and conditions as approved by Lender; or

 
k.  
First Mortgage.  The occurrence of a default under that certain first mortgage
lien on the Lino Lakes Property beyond any applicable notice and/or cure period
thereunder.

 
l.  
Other Transfer of Assets.  The sale, assignment, pledge, hypothecation, mortgage
or transfer of all or a substantial portion of assets of Lino Lakes Owner or
Maple Grove Owner other than in the ordinary course of business of said entity
or as permitted by this Loan Agreement, the Pledge and the Mortgage, and in
accordance with the provisions of Article 5 hereof; or

 
m.  
Intentionally Omitted.

 
n.  
Other Obligations.  Borrower or any of Lino Lakes Owner, and/or Maple Grove
Owner shall default in any obligation to Lender, whether direct or indirect,
absolute or contingent, which default is not cured within any applicable notice
and/or cure period.

 
11.2.  
ACCELERATION UPON DEFAULT; REMEDIES.  Upon the occurrence of any Default
specified herein, Lender may, at its sole option, declare all sums owing to
Lender under the Replacement Notes, this Agreement and the other Loan Documents
immediately due and payable, after which time such sums shall, at Lender’s
option, bear interest at the Default Rate.  Upon such acceleration, Lender may,
in addition to all other remedies permitted under the Replacement Notes and this
Agreement and the other Loan Documents and at law or equity, apply the Reserve,
NOI Reserve, NOI and/or Net Proceeds, if any, to the sums owing under the Loan
Documents in such order and priority as Lender shall determine in its sole
discretion and notwithstanding any other provision of this Loan Agreement
relating to application or priority thereof.

 
11.3.  
DISBURSEMENTS TO THIRD PARTIES.  Upon the occurrence of a Default occasioned by
Borrower’s failure to pay money to a third party as required by this Agreement,
Lender may but shall not be obligated to make such payment from the funds of
Lender, or from any amounts in deposit accounts maintained by Borrower with
Lender.  If such payment is made from funds of Lender, Borrower shall
immediately repay such funds upon written demand of Lender.  In such case, the
Default with respect to which any such payment has been made by Lender shall not
be deemed cured until such repayment has been made by Borrower to Lender.  As
additional security for Borrower’s performance under the Loan Documents,
Borrower hereby irrevocably pledges and assigns to Lender all monies at any time
deposited with Lender pursuant to the Loan Documents.

 
11.4.  
SET OFF.  Upon the occurrence of a Default, Lender may set off any and all
amounts due by Borrower against any indebtedness or obligation of Lender to
Borrower.

 
11.5.  
RIGHTS CUMULATIVE; NO WAIVER.  All of Lender’s rights and remedies provided in
this Agreement and the other Loan Documents, together with those granted by law
or at equity, are cumulative and may be exercised by Lender at any
time.  Lender’s exercise of any right or remedy shall not constitute a cure of
any Default unless all sums then due and payable to Lender under the Loan
Documents are repaid and Borrower has cured all other Defaults.  No waiver shall
be implied from any failure of Lender to take, or any delay by Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition.  Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.  Any funds expended by
Lender in the exercise of its rights or remedies under this Agreement and the
other Loan Documents shall be payable to Lender upon demand, together with
interest at the rate applicable to the principal balance of the Note from the
date the funds were expended.

 
ARTICLE 12.    MISCELLANEOUS PROVISIONS
 
12.1.  
NOTICES.  All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Agreement shall be in writing and
shall be considered as properly given if delivered personally or sent by first
class United States Postal Service mail, postage prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges
prepaid.  Notices so sent shall be effective 3 days after mailing, if mailed by
first class mail, and otherwise upon receipt at the address set forth below;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such
communication.  For purposes of notice, the address of the parties shall be:

 
Borrower:                                SB Partners
c/o Sentinel Real Estate Corporation
1251 Avenue of the Americas
New York, New York 10020
Attn: George N. Tietjen, III


Lino Lakes Owner:                                Lino Lakes Realty, LLC
c/o Sentinel Real Estate Corporation
1251 Avenue of the Americas
New York, New York 10020
Attn: George N. Tietjen, III


Maple Grove Owner:                                           Eagle IV Realty,
LLC
c/o Sentinel Real Estate Corporation
1251 Avenue of the Americas
New York, New York 10020
Attn: George N. Tietjen, III


 
Lender:
WELLS FARGO BANK, NATIONAL ASSOCIATION

Special Situations Group
375 Park Avenue, 5th Floor
New York, NY 10152
Attn: Michael Cook


12.2.  
RELATIONSHIP OF PARTIES.  The relationship of Borrower and Lender under the Loan
Documents is, and shall at all times remain, solely that of borrower and lender,
and Lender neither undertakes nor assumes any responsibility or duty to Borrower
or to any third party with respect to the Property, except as expressly provided
in this Agreement and the other Loan Documents.

 
12.3.  
ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.  If any attorney is engaged by Lender
to enforce or defend any provision of this Agreement, any of the other Loan
Documents or as a consequence of any Default under the Loan Documents, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding or in
connection with any appeal of a lower court decision, then Borrower shall
immediately pay to Lender, upon demand, the amount of all attorneys’ fees and
expenses and all reasonable costs incurred by Lender in connection
therewith.  In the event of legal proceedings, court costs and attorneys’ fees
shall be set by the court and not by jury and shall be included in any judgment
obtained by Lender.

 
12.4.  
IMMEDIATELY AVAILABLE FUNDS.  All amounts payable by Borrower to Lender shall be
payable only in United States currency in immediately available funds, at such
places as may be designated in writing by Lender, no later than 11 AM Eastern
Standard Time or Eastern Daylight Time, as applicable.  Any amounts received
after such time shall be credited the next Business Day.

 
12.5.  
LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.  Borrower agrees that
Lender may elect, at any time, to sell, assign or grant participations in all or
any portion of its rights and obligations under the Loan Documents, and that any
such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities, at Lender’s sole
discretion.  Borrower further agrees that Lender may disseminate to any such
actual or potential purchaser(s), assignee(s) or participant(s) all documents
and information (including, without limitation, all financial information) which
has been or is hereafter provided to or known to Lender with respect to: (a) the
Property and its operation; (b) any party connected with the Loan (including,
without limitation, Borrower, any constituent partner, shareholder, member or
manager of Borrower, any Guarantor, any indemnitor and any non-borrower
mortgagor); and/or (c) any lending relationship other than the Loan which Lender
may have with any party connected with the Loan.  The indemnity obligations of
Borrower under the Loan Documents shall also apply with respect to any
purchaser, assignee or participant.

 
12.6.  
LENDER’S AGENTS.  Lender may designate an agent or independent contractor to
exercise any of Lender’s rights under this Agreement and any of the other Loan
Documents.  Any reference to Lender in any of the Loan Documents shall include
Lender’s agents, employees or independent contractors.  Borrower shall pay the
reasonable costs of such agent or independent contractor either directly to such
person or to Lender in reimbursement of such costs, as applicable.

 
12.7.  
WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.

 
12.8.  
SEVERABILITY.  If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectability therefor, are declared to be or become invalid, illegal
or unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

 
12.9.  
HEIRS, SUCCESSORS AND ASSIGNS.  Except as otherwise expressly provided under the
terms and conditions of this Agreement, the terms of the Loan Documents shall
bind and inure to the benefit of the heirs, successors and assigns of the
parties.

 
12.10.  
ATTORNEY IN FACT.  Borrower hereby irrevocably appoints and authorizes Lender,
as Borrower’s attorney in fact, which agency is coupled with an interest, to
execute and/or record in Lender’s or Borrower’s name any notices, instruments or
documents that Lender deems appropriate to correct patent mistakes in the Loan
Documents, provided that no such action shall (i) change the economic terms of
the Loan Documents, or (ii) increase the liability under the Loan Documents.

 
12.11.  
TAX SERVICE.  Lender is authorized, at Borrower’s expense, to obtain a tax
service contract with a third party vendor which shall provide tax information
on the Property satisfactory to Lender.

 
12.12.  
TIME.  Time is of the essence of each and every term of this Agreement.

 
12.13.  
GOVERNING LAW.  This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the state of New York except that the law of the
State where the Maple Grove Property shall govern in connection with the
Mortgage and the enforcement thereof by Lender, except to the extent preempted
by federal laws.

 
12.14.  
JURISDICTION; VENUE.  Borrower and all persons and entities in any manner
obligated to Lender under the Loan Documents irrevocably submits to the
jurisdiction of: (a) any state or federal court sitting in the State of New
York over any suit, action, or proceeding, brought by Borrower against Lender,
arising out of or relating to the Loan Documents or the Loan; (b) any state or
federal court sitting in the state where the Property is located or the state in
which Borrower’s principal place of business is located over any suit, action or
proceeding, brought by Lender against Borrower, arising out of or relating to
any of the Loan Documents or the Loan; (c) any state court sitting in the county
of the state where the Property is located over any suit, action, or proceeding,
brought by Lender to exercise its power to foreclose the Property or any action
brought by Lender to enforce its rights with respect to any other collateral
under the Loan Documents, and (d) consents to service of process by any means
authorized by the law of the state where the Property is located or federal
law.  Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that Borrower may now or hereafter have to the laying of venue of any
such suit, action, or proceeding brought in any such court and any claim that
any such suit, action, or proceeding brought in any such court has been brought
in an inconvenient forum.

 
12.15.  
INTEGRATION; INTERPRETATION; INCONSISTENCIES.  The Joinder Agreement is hereby
terminated and shall be of no further force and effect.  The Loan Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Lender in writing.  In the event of any inconsistencies
between the terms of this Loan Agreement and the terms of any other Loan
Document, the terms of this Loan Agreement shall prevail.

 
12.16.  
Intentionally Omitted.

 
12.17.  
FORM OF DOCUMENTS.  The form and substance of all documents, instruments, and
forms of evidence to be delivered to Lender under the terms of this Agreement
and any of the other Loan Documents shall be subject to Lender’s approval and
shall not be modified, superseded or terminated in any respect without Lender’s
prior written approval.

 
12.18.  
NO THIRD PARTIES BENEFITED.  No person other than Lender, Borrower, Omaha, Maple
Grove Owner and Lino Lakes Owner and their permitted successors and assigns
shall have any right of action under any of the Loan Documents.

 
12.19.  
ACTIONS.  Borrower agrees that Lender, in exercising the rights, duties or
liabilities of Lender or Borrower under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Property or the
Loan Documents and Borrower shall immediately reimburse Lender upon demand for
all such expenses so incurred or paid by Lender, including, without limitation,
reasonable attorneys’ fees and expenses and court costs.

 
12.20.  
LENDER’S CONSENT.  Wherever in this Agreement or the other Loan Documents there
is a requirement for Lender’s approval or consent and/or a document to be
provided or an action taken "to the satisfaction of Lender", it is understood by
such phrase that, except as expressly modified herein or therein, Lender shall
exercise its approval, consent, right or judgment in a reasonable manner given
the specific facts and circumstances applicable at the time.  Lender shall have
no liability for damages to Borrower for its refusal or failure to give such
determination, consent or approval.

 
12.21.  
EFFECT OF BANKRUPTCY.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must refund or restore any
payment, or any part thereof, received by Lender in satisfaction of the Loan,
including the Curtailment, any prior release or discharge from the terms of the
Loan given by Lender shall be without effect, and such amount shall be added to
the then principal of the A-Note or B-Note to which it was applied as if such
payment had not been made, and all other Loan Documents shall remain in effect.

 
12.22.  
HEADINGS.  All article, section or other headings appearing in this Agreement
and any of the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Agreement and any of the other Loan
Documents.

 
12.23.  
ELECTRONIC TRANSMISSION OF DATA:  Lender and Borrower agree that certain data
related to the Loan (including confidential information, documents, applications
and reports) may be transmitted electronically, including transmission over the
Internet.  This data may be transmitted to, received from or circulated among
agents and representatives of Borrower and/or Lender and their affiliates and
other persons involved with the subject matter of this Agreement.  Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that Lender does not control the method of
transmittal or service providers, (b) Lender has no obligation or responsibility
whatsoever and assumes no duty or obligation for the security, receipt or third
party interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender for, from and against any claim, damage or loss,
including that arising in whole or part from Lender’s strict liability or sole,
comparative or contributory negligence, which is related to the electronic
transmission of data.

 
12.24.  
WAIVERS.  Borrower hereby waives and releases all claims or demands of any
nature whatsoever that it has against Lender, whether arising under the Loan
Documents, by reason of any discussions heretofore had with Lender about the
Loan, the entry into and consummation of this Agreement or by any acts or
omissions of Lender or its directors, officers, employees, affiliates, attorneys
or agents, or otherwise, and any claim that Lender is a mortgagee-in-possession,
whether known or unknown, existing as of the effective date of this Agreement,
and further waive and release any and all defenses or offsets of any nature
whatsoever existing as of the effective date of this Agreement to the payment of
the Loan or the performance of their obligations under the Loan
Documents.  Borrower hereby waives any claim for monetary damages against Lender
which Borrower may have as of the effective date of this Agreement based on any
assertion that Lender has unreasonably withheld or unreasonably delayed any
determination, consent or approval, and Borrower agrees that its sole remedy
therefor shall be an action or proceeding to enforce any such provision or for
specific performance, injunction or declaratory judgment with respect
thereto.  The agreements contained in this Section shall survive any termination
of this Agreement.

 
12.25.  
COUNTERPARTS.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 
12.26.  
EXHIBITS INCORPORATED.  Exhibits A, B, C, D, E, F and G attached hereto, are
incorporated into this Agreement.

 
                                                                           [signatures
follow]
 

853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







               IN WITNESS WHEREOF, Borrower and Lender have executed this
Agreement as of the date first set forth above.
 
LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Michael Cook
Name: Michael Cook
Title: Vice President




BORROWER:


SB PARTNERS, a New York limited partnership


 
By:  SB Partners Real Estate Corporation, a New York corporation, its sole
general partner



       By: /s/ George N. Tietjen III
Name: George N. Tietjen III
Title: Vice President




 
 
 
 
 
 
 

 
853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]



EXHIBIT A - DESCRIPTION OF MAPLE GROVE PROPERTY
 
Exhibit A to LOAN AGREEMENT between SB PARTNERS, as "Borrower", and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Lender", dated as of __________________.
 
All that certain real property located at 11400 73rd Avenue North, Maple Grove,
MN, described as follows:
 
PARCEL 1:
 
Lot 1, Block 1, C.E.D. Plaza, Hennepin County, Minnesota.
 
PARCEL 2:
 
That part of vacated 73rd Avenue North as dedicated in the plat of C.E.D. Plaza
which lies westerly of the southerly extension of the East line of Lot 1, Block
1, C.E.D. Plaza, and which lies northerly and easterly of Line "A" described
below; and
 
That part of vacated 73rd Avenue North as dedicated in the plat of Deerwood
Homes 4th Addition which lies westerly of the southerly extension of the East
line of Lot 1, Block 1, C.E.D. Plaza, and which lies northerly and easterly of
Line "A" described below.
 
Line "A": Beginning at the most westerly corner of Outlot E in Deerwood Homes
4th Addition; thence North 71 degrees 20 minutes 15 seconds West, assumed
bearing, along the northwesterly extension of the southwesterly line of said
Outlot E a distance of 77.01 feet; thence northwesterly a distance of 323.22
feet, along a tangential curve concave to the Southwest having a radius of
1,045.40 feet and a central angle of 17 degrees 42 minutes 54 seconds and said
line there terminating.
 
PARCEL 3:
 
That part of vacated County Road No. 130, now known as 73rd Avenue North, as
donated and dedicated in the plat of C.E.D. Plaza, according to the recorded
plat, Hennepin County, Minnesota, which lies West of the southerly extension of
the East line of Lot 1, Block 1 C.E.D. Plaza and which lies northerly of a line
40.00 feet Northeasterly and Northerly of and parallel with the
following-described line: Commencing at the northeast corner of the Southeast
Quarter of Section 26, Township 119, Range 22; thence South 0 degrees 56 minutes
42 seconds East, assumed bearing, along the East line of said Southeast Quarter
26837 feet to the point of beginning of said line to be herein described; thence
North 71 degrees 20 minutes 15 seconds West 724.84 feet; thence Northwesterly
310.86 feet along a tangential curve, concave to the Southwest, having a radius
of 1005.40 feet and a central angle of 17 degrees 42 minutes 54 seconds and said
line there terminating.
 
PARCEL 4:
 
That part of vacated 73rd Avenue North as dedicated in the plat of TROUT PONDS
which lies northeasterly of the following-described line: Beginning at the most
westerly comer of Outlot E in Deerwood Homes 4th Addition; thence North 71
degrees 20 minutes 15 seconds West, assumed bearing, along the northwesterly
extension of the southwesterly line of said Outlot E a distance of 77.01 feet;
thence northwesterly a distance of 323.22 feet, along a tangible curve concave
to the Southwest having a radius of 1,045.40 feet and a central angle of 17
degrees 42 minutes 54 seconds and said line there terminating.
 
Assessor’s Parcel Number or PIN:  26-119-22-14-0002.
 

853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT B - DESCRIPTION OF LINO LAKES PROPERTY
 
Exhibit B to LOAN AGREEMENT between SB PARTNERS, as "Borrower", and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Lender", dated as of __________________.
 
All that certain real property located at 435 Park Court, Lino Lakes, MN,
described as follows:
 
Lot 2, Block 1, Marshan Lake Industrial park, Anoka County, Minnesota.
 
Assessor’s Parcel Number or PIN:  17-31-22-23-0022.
 


 

 
853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]



EXHIBIT C – NET NAPERVILLE PROCEEDS
 
Exhibit C to LOAN AGREEMENT between SB PARTNERS, as "Borrower, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Lender", dated as of ______________________.
 
SB Partners
 
Sale of 175 Ambassador Drive, Naperville, IL
 
  to Duke Realty LP
 
December 3, 2010
     
Gross Naperville Consideration
 $           19,500,000.00
   
Payoff First Mortgage Loan secured by Prudential
             (6,477,000.51)
Approved Closing Costs:
 
 Broker commission - CB Richard Ellis
                (358,750.00)
 Moses & Singer LLP, less $25,000 credit paid to Wachovia,
 
 for Wells Fargo legal expenses incurred in Loan Agreement
 
 modification with SB Partners
                  (84,714.41)
  SB Partners Appraisal Costs (Loan Agreement modification)
                  (24,840.00)
  Survey update (paid outside of closing)
                    (2,240.00)
  Seller legal fees - Ingram Yuzek Gainen Carroll and Bertolotti
                  (28,000.00)
  Owners's Title Policy Premium
                    (5,450.00)
  First American Title closing fee - 50%
                       (375.00)
  Transfer tax - county
                    (9,750.00)
  Transfer tax - state
                  (19,500.00)
  Transfer tax - city
                  (58,500.00)
  First American Title MGR Service fees
                       (350.00)
  First American Title recording fee
                       (100.00)
Gross Proceeds from Naperville Property Sale
        12,430,430.08
"Reserve" for tenant improvements and leasing commissions
            500,000.00
Net Naperville Proceeds and Curtailment
 $          11,930,430.08
   
Disposition of Gross Proceeds from Naperville Property Sale:
 
"Reserve" for tenant improvements and leasing commissions
                   500,000.00
Mandatory paydown  to Wachovia Bank, N.A.
              10,500,000.00
Prepayment of mandatory monthly amortization of
 
  $30,000 per month for 47 months.  If closing
 
  occurs effective May 1, 2011, amortization is paid
 
  through and including payment due March 1, 2015
                1,410,000.00
Prepayment of a portion of mandatory monthly amortization of
 
  $30,000 per month for the 48th month following closing of
 
  extension - partial prepayment for payment due April 1, 2015
                     20,430.08
     
 $           12,430,430.08


C-
 
 
853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT D - DOCUMENTS
 
Exhibit D to LOAN AGREEMENT between SB PARTNERS, as "Borrower, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Lender", dated as of ______________________.
 
1.  
LOAN DOCUMENTS.  The documents listed below, numbered 1.1 through 1.13,
inclusive, of even date herewith (unless otherwise specified), and amendments,
modifications and supplements thereto which have received the prior written
consent of Lender, together with any documents executed in the future that are
approved by Lender and that recite that they are "Loan Documents" for purposes
of this Agreement are collectively referred to herein as the Loan Documents.

 
1.1.  
This Agreement.

 
1.2.  
A-Note.

 
1.3.  
B-Note

 
1.4.  
Mortgage.

 
1.5.  
Pledge Agreement executed by Borrower in favor of Lender [Re Maple Grove Owner].

 
1.6.  
Manager Subordination Agreement executed by Manager.

 
1.7.  
Assignment of Rents and Leases.

 
1.8.  
Certificate as to Property Matters [Re the Lino Lakes Property].

 
1.9.  
Certificate as to Property Matters [Re the Maple Grove Property].

 
1.10.  
UCC-1 Financing Statement Re Mortgage, to be filed with DE SOS.

 
1.11.  
UCC-1 Financing Statement Re Mortgage, to be filed with MN SOS.

 
1.12.  
UCC-1 Financing Statement Re Pledge Agreement, to be filed with NY SOS.

 
1.13.  
UCC-1 Financing Statement Re Loan Agreement negative pledge, to be filed with NY
SOS.

 


 

D-1
 
 
853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT E – AMORTIZATION SCHEDULE
 
Exhibit E to LOAN AGREEMENT between SB PARTNERS, as "Borrower, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Lender", dated as of ______________________.
 

 
SB Partners
     
A-Note Fixed (Minimum) Amortization
         
A-Note Fixed Annual Amortization
 $          360,000.00
 
Net Naperville Proceeds
 
 $      11,930,430.08
         
Payment Date
Period
Minimum Fixed Amortization
         
1-May-2011
              1
$0.00
 
1-Jun-2011
              2
$0.00
 
1-Jul-2011
              3
$0.00
 
1-Aug-2011
              4
$0.00
 
1-Sep-2011
              5
$0.00
 
1-Oct-2011
              6
$0.00
 
1-Nov-2011
              7
$0.00
 
1-Dec-2011
              8
$0.00
 
1-Jan-2012
              9
$0.00
 
1-Feb-2012
            10
$0.00
 
1-Mar-2012
            11
$0.00
 
1-Apr-2012
            12
$0.00
 
1-May-2012
            13
$0.00
 
1-Jun-2012
            14
$0.00
 
1-Jul-2012
            15
$0.00
 
1-Aug-2012
            16
$0.00
 
1-Sep-2012
            17
$0.00
 
1-Oct-2012
            18
$0.00
 
1-Nov-2012
            19
$0.00
 
1-Dec-2012
            20
$0.00
 
1-Jan-2013
            21
$0.00
 
1-Feb-2013
            22
$0.00
 
1-Mar-2013
            23
$0.00
 
1-Apr-2013
            24
$0.00
 
1-May-2013
            25
$0.00
 
1-Jun-2013
            26
$0.00
 
1-Jul-2013
            27
$0.00
 
1-Aug-2013
            28
$0.00
 
1-Sep-2013
            29
$0.00
 
1-Oct-2013
            30
$0.00
 
1-Nov-2013
            31
$0.00
 
1-Dec-2013
            32
$0.00
 
1-Jan-2014
            33
$0.00
 
1-Feb-2014
            34
$0.00
 
1-Mar-2014
            35
$0.00
 
1-Apr-2014
            36
$0.00
 
1-May-2014
            37
$0.00
 
1-Jun-2014
            38
$0.00
 
1-Jul-2014
            39
$0.00
 
1-Aug-2014
            40
$0.00
 
1-Sep-2014
            41
$0.00
 
1-Oct-2014
            42
$0.00
 
1-Nov-2014
            43
$0.00
 
1-Dec-2014
            44
$0.00
 
1-Jan-2015
            45
$0.00
 
1-Feb-2015
            46
$0.00
 
1-Mar-2015
            47
$0.00
 
 
1-Apr-2015
            48
 
$9,569.92
 
1-May-2015
            49
$30,000.00
 
1-Jun-2015
            50
$30,000.00
 
1-Jul-2015
            51
$30,000.00
 
1-Aug-2015
            52
$30,000.00
 
1-Sep-2015
            53
$30,000.00
 
1-Oct-2015
            54
$30,000.00
 
1-Nov-2015
            55
$30,000.00
 
1-Dec-2015
            56
$30,000.00
 
1-Jan-2016
            57
$30,000.00
 
1-Feb-2016
            58
$30,000.00
 
1-Mar-2016
            59
$30,000.00
 
1-Apr-2016
            60
$30,000.00
 
1-May-2016
            61
$30,000.00
 
1-Jun-2016
            62
$30,000.00
 
1-Jul-2016
            63
$30,000.00
       



 

853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT F – ILLUSTRATION OF NOI APPLICATION
 

       
Notes / Assumptions
Loan outstanding (prior to restructure closing)
 
22,000,000.00
             
Gross Naperville Consideration
 
12,430,430.08
 
 
Reserve Account
 
500,000.00
 
 
Net Naperville Proceeds
 
11,930,430.08
             
New loan amounts:
       
A-Note prior to Curtailment
 
16,000,000.00
   
Curtailment (Net Naperville Proceeds)
 
11,930,430.08
   
A-Note
 
4,069,569.92
   
B-Note
 
6,000,000.00
             
Year 1 cash flow:
       
Property NOI
 
1,672,777.00
 
Net Operating Income from Maple Grove Property and Lino Lakes Property. Assumes
no Operating Income from Omaha.
Included Capital Expenditures
 
0.00
 
Capped at $300,000 annually
Property debt service
 
580,000.00
 
Lino Lakes Realty LLC $10.0 million first mortgage at 5.80% interest only
Subtotal: Operating Expenses
 
580,000.00
             
NOI
 
1,092,777.00
   
A-Note Interest
5.00%
206,000.00
   
A-Note fixed amortization
 
0.00
 
Net Naperville Proceeds in excess of $10.5 million shall be applied as an offset
to the A-Note fixed amortization of $30,000 per month. Amortization commences
April 1, 2015 based on Net Naperville Proceeds.
Partnership Expenses
 
350,400.00
   
Excluded Partnership Expenses
       
SREIS Tax Service Fees
 
-44,000.00
   
SREC Bank Fees
 
-6,200.00
   
Fund Management Fee
50.00%
425,000.00
 
Assumed based on 50% of $852,483 Fund Management Fee as of the Effective Date.
         
Net cash flow after A-Note interest and fixed amortization & Fund Management Fee
 
161,577.00
             
Excess NOI
60.0%
100,000.00
 
60% Excess NOI to Lender with a minimum $100,000, to the extent available.
Applied per loan agreement to A-Note principal until the A-Note is paid in full
and then to B-Note interest followed by B-Note principal.
         
Borrower's Share of NOI
 
61,577.00
 
Capped at $250,000 annually.  The Fund Management Fee plus Borrower's Share of
NOI is capped at $700,000 annually
         



 

853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT G – PARTNERSHIP EXPENSES
 
Estimated 2011 Proforma Partnership Expenses
 
Audit and Tax
Fees                                                                                                        $129,400
 
SEC Filing
Costs                                                                                                             
2,400
 
SEC XBRL
Consulting                                                                                                           
15,000
 
Investor Services and Record
Maintenance                                                                                                           
83,000
 
Legal                                                                                                           
10,500
 
Printing                                                                                                           
20,500
 
Bookkeeping                                                                                                           
13,000
 
IT                                                                                                             
5,000
 
Corporate
Taxes                                                                                                             
2,000
 
Admin.                                                                                                             
1,200
 
Filing
Fees                                                                                                             
5,200
 
Corporate
Insurance                                                                                                           
13,000
 
Total 2011 Proforma Partnership
Expenses                                                                                                        $300,200
 

853313v13   012381.0100
 
 

--------------------------------------------------------------------------------

 
